PER CURIAM:
Bernard Scarborough appeals the district court’s order dismissing his employment discrimination and malicious prosecution action for failure to state a clam. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Scarborough v. Walmart Corp., No. 3:10-cv-00263-GCM (W.D.N.C. Sept. 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.